DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
	In an after final amendment, which is hereby entered, claims 1, 3-5, 7, 8, 10, 11, 14 and 20 are pending and currently amended. Claims 2, 6, 9, 12, 13, 15-19 are canceled. The amendments to the claims have overcome the previous rejections and are allowed for the reasons discussed below. 
  Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10, 11, 14 and 20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a carrier extending from a proximal end to a distal end along a longitudinal axis, the proximal end defining a plurality of first openings and the distal end defining a plurality of second openings…a stem portion of the baffle defines a second diameter less than the first diameter; wherein the flow path defines a helical shape, and wherein the radially extending head portion includes an axially extending projection engaging the carrier” in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Matthew W Jellett/Primary Examiner, Art Unit 3753